Citation Nr: 1425612	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-47 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a left knee disability, status post total knee replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Yoo, Counsel	



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the Veteran's claim.

Specifically, in September 2013 this matter was most recently remanded by the Board for further development.  The Board finds the remand instructions were not in substantial compliance and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

In January 2013 and September 2013, the Board directed the RO to obtain recent outpatient treatment records prior to 2000, namely records from 1991 knee surgery from the VA Medical Center (VAMC) in Boise, Idaho. 

In September 2013, the Board determined that, although a supplemental statement of the case was issued in July 2013, there is no indication these records have been 
associated with the claims file.  Therefore, it was remanded to obtain these records to the extent possible.

The Board further stated that if these records are located and obtained, an addendum opinion to the July 2013 examination was needed for purposes of obtaining a definitive opinion on whether the Veteran's current disability is etiologically related to his military service.

According to the record, while records from 1991 knee surgery were not found, treatment records for the left knee in 1985 and a left knee arthroscopy in January 1989 were located and associated with the claims file.  However, an addendum to the July 2013 examination was not completed.  Therefore, this appeal must be remanded again for further development and to afford the Veteran every consideration with respect to the present appeal. 

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the Remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, the Board finds that this case is not ready for appellate review and must be remanded for compliance with the Remand instructions.

Accordingly, the case is REMANDED for the following action:

1. Return all newly obtained records along with the claims file and a copy of this remand to the July 2013 examiner for an addendum opinion.  In light of the newly obtained records, especially the 1989 treatment record of a left knee arthroscopy, the examiner is asked whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the currently shown left knee disability was caused or aggravated by the Veteran's military service or is otherwise related thereto.

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request. 

The Veteran may be recalled for examination, if deemed warranted.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  The examiner should discuss the relevant in-service and post-service treatment records and the Veteran's contentions and lay history.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner should so state and explain why with a supporting rationale.

2. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

